                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 JERRY LEE KING,                                  Case No. 1:17-cv-00676-AWI-EPG (PC)
                        Plaintiff,
                                                  ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM TO TRANSPORT
 v.                                               PLAINTIFF JERRY LEE KING, CDC #AT-
                                                  4450

 R. VILLEGAS and P. CRUZ,                         DATE: January 17, 2019
                    Defendants.                   TIME: 9:30 a.m.

        Jerry Lee King, inmate, CDC #AT-4450, a necessary and material witness on his own
behalf in proceedings in this case on January 17, 2019, is confined at Mule Creek State Prison,
4001 Highway 104, Ione, CA 95640, in the custody of the Warden. In order to secure this
inmate's attendance it is necessary that a Writ of Habeas Corpus ad Testificandum issue
commanding the custodian to produce the inmate in Courtroom #8, 6th Floor, United States
Courthouse, 2500 Tulare Street, Fresno, California, on January 17, 2019, at 9:30 a.m.

         ACCORDINGLY, IT IS ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify before the United States
District Court at the time and place above, and from day to day until completion of court
proceedings or as ordered by the court; and thereafter to return the inmate to the above
institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of Mule Creek State Prison:

         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings, or as ordered by the court; and thereafter to return the inmate to the above
institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.
IT IS SO ORDERED.


      Dated:   December 14, 2018                         /s/
                                                  UNITED STATES MAGISTRATE JUDGE
